Citation Nr: 1826137	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  09-06 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a bilateral hip disorder.

3.  Entitlement to service connection for a disability manifested by tightness in the chest, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for a disability manifested by muscle twitches, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1987 to July 1991.  His service included duty in Southwest Asia from January 1991 to May 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Louisville, Kentucky.  The Board remanded the claims herein for additional development and readjudication in January 2013 and February 2015. 

The Board notes that the Veteran, as a lay person, filed separate claims for service connection for a muscle disorder and a nerve disorder for the same underlying symptom of uncontrolled muscle twitching.  The Board has recharacterized the two issues in the supplemental statement of the case; service connection for a disability manifested by muscle twitches, and service connection for a nerve disorder into one issue, entitlement to service connection for a disability manifested by muscle twitches, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  As the two issues as previously characterized addressed the same underlying symptomatology and issues, they must be combined to avoid impermissible pyramiding.  See 38 C.F.R. § 4.14.  The Board notes, as more fully described below, that the resolution of this issue is favorable to the Veteran,

The issue of service connection for a bilateral hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

Although the TDIU issue adjudicated below would normally be inextricably intertwined with the issue on remand, in light of the favorable award of TDIU benefits herein, there is no prejudice to the Veteran by the Board's adjudication of the TDIU claim at this time.


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that the Veteran's right shoulder condition was incurred during service, was caused by active service, or manifested to a compensable degree within one year of separation.

2.  The Veteran's disorder manifested by chest tightness is not due to a known clinical entity, and the evidence is in relative equipoise as to whether the chest tightness is a manifestation of an undiagnosed illness arising from service in the Persian Gulf.

3.  The Veteran's disorder manifested by muscle twitching is not due to a known clinical entity, and the evidence is in relative equipoise as to whether the muscle twitching is a manifestation of an undiagnosed illness arising from service in the Persian Gulf.

4.  Resolving doubt in favor of the Veteran, the evidence shows that his service-connected PTSD precludes him from substantial gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder condition have not been met.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for a respiratory disorder manifesting as tightness in the chest and black phlegm due to an undiagnosed illness have been met.  38 U.S.C. §§ 1110, 1117, 1131 5107 (2012); 38 C.F.R. § 3.317 (2017).

3.  The criteria for service connection for a muscle or nerve disorder manifesting as muscle spasms due to an undiagnosed illness have been met.  38 U.S.C. §§ 1110, 1117, 1131 5107 (2012); 38 C.F.R. § 3.317 (2017).

4.  The criteria for TDIU due to service-connected PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard outside of the issue remanded below in order to comply with prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  The Board notes additional evidence has been added to the record subsequent to the latest supplemental statement of the case issued in February 2018.  The Veteran waived RO review of newly submitted evidence in the April 2018 Informal Hearing Presentation.  Accordingly, the Board concludes that a remand for RO consideration of this evidence is not necessary.  See 38 C.F.R. § 20.1304(c).

II.  Service Connection

A.  Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).
Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Certain diseases arthritis are considered chronic and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service. This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).   

The law provides compensation for Persian Gulf veterans suffering from a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness that became manifest during active duty in the Southwest Asia theater of operations or became manifest to a compensable degree within the prescribed presumptive period.  38 U.S.C. § 1117; 38 C.F.R. § 3.317.  Service connection may be granted on a presumptive basis for Persian Gulf veterans who exhibit objective indications of a qualifying chronic disability, provided that such disability became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  See 38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1); see also 81 Fed. Reg. 71,382 (Oct. 17, 2016) (extending the date by which a disability must manifest to a degree of 10 percent or more for purposes of 38 C.F.R. § 3.317, from December 31, 2016, to December 31, 2021).  Unlike a claim based on direct service connection, in a claim based on a qualifying chronic disability under 38 C.F.R. § 3.317, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

For purposes of presumptive service connection for Persian Gulf veterans under 38 C.F.R. § 3.317, a "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness; or a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders.  38 C.F.R. § 3.317(a)(2)(i). 

For purposes of 38 C.F.R. § 3.317, the term "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs, and that has features such as fatigue, pain, and/or disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii).  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, are not to be considered medically unexplained.  Id.  The term "objective indications of chronic disability" includes both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Additionally, disabilities that have existed for six months or more, as well as disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  38 C.F.R. § 3.317(a)(4) (providing that the six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest).

Under 38 C.F.R. § 3.317, signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

B.  Analysis

Right Shoulder

The Veteran contends that his right shoulder condition is the result of his active service.  The Board has reviewed the Veteran's service treatment records (STRs), and the STRs are silent for complaints of a right shoulder condition, or a diagnosis for a right shoulder condition.

The Veteran was afforded a VA orthopedic examination in February 1992.  The examination is contradictory.  In the medical history, the examination notes that a heavy object fell on the Veteran's right shoulder in service, and he continues to have pain and popping in the shoulder.  In the subjective complaints, it lists pain and popping in the left shoulder, and no complaints for the right shoulder.  The examination shows an X-ray of the right shoulder was ordered.  However an x-ray of the left shoulder was taken.  The Veteran's STRs contain multiple complaints of a left shoulder condition.  Although the right shoulder is listed in parts of this examination, the evidence when read in context of the entire record would support the examination incorrectly noted the right shoulder instead of the left shoulder.  The Veteran was afforded VA examination in August 2006.  The examiner noted a diagnosis for right shoulder strain with an unknown date of onset.

In March 2013, the Veteran was afforded another VA examination.  The examiner diagnosed the Veteran with bilateral supraspinatus tendinitis.  The Veteran reported the onset of right shoulder pain in 1988-89 while putting up a camouflage net.  The Veteran contended he went to the medical staff and since that time he had persistent pain in his right shoulder.  The examiner provided a negative nexus opinion regarding the Veteran's right shoulder disability.  If arthritis was present just after service, it should have continued and progressed over the years, yet right shoulder x-rays from March 2013 showed no abnormalities in the glenohumeral joint.  Degenerative changes in the acromioclavicular joint were noted, but the findings were unrelated to the reported symptoms and diagnosis of supraspinatus tendinitis according to the examiner.

VA provided a new VA medical opinion in June 2016.  The examiner provided a negative nexus opinion regarding the Veteran's right shoulder disability.  The examiner specifically addressed the Veteran's contentions of injuring his right shoulder due to putting up camo netting.  The examiner noted that the Veteran's right shoulder had full range of motion, and no crepitus, locking, ankylosis, or limitation of motion were found on testing.  The Veteran's radiographic examinations were within normal limits without fractures, joint space derangement, or degenerative changes.  The STRs were negative for right arm or shoulder complaints.  Due to the lack of objective evidence of right shoulder pathology other than subjective complaints of pain, the examiner provided a negative nexus opinion.  In addition, the examiner considered the reports of an object falling on his right shoulder in service; however the STRs were silent for any injury or evidence of an injury to his right shoulder.  The Veteran's x-rays were negative for radiographic evidence of arthritis as well.  

The Veteran has a "current" diagnosis of bilateral supraspinatus tendinitis; therefore, the remaining question for the Board is whether there is an etiological relationship, or nexus, between the current disability and service.  The Board acknowledges the Veteran's contention of receiving medical treatment in service for his right shoulder.  However, the Board notes the STRs only document left shoulder complaints.  The VA examiners found, after a claims file review, that it was less likely than not that the current disability was related to the Veteran's active service, to include his history of hanging camouflage netting.  The examiners based the opinion on the Veteran's lay testimony, STRs, and medical records after separation.

Arthritis is a chronic disability listed under 38 C.F.R. § 3.309(a), eligible for service connection on a presumptive basis if the evidence shows chronicity during service, continuity of symptomatology since service, or if manifested to a compensable degree within one year of the Veteran's separation from service.  There is no competent and credible evidence to support continuity of symptomatology since service or evidence of the Veteran manifesting arthritis to a compensable degree within one year from separation from service. 

The Board again acknowledges the Veteran's lay contentions of an etiological relationship between the right shoulder condition and his active service.  Regarding lay evidence, the Veteran is competent to describe symptoms but does not have the training or credentials to provide a competent opinion as to the etiology of his arthritis, a disability shown by x-ray per 38 C.F.R. § 4.71a, Diagnostic Code 5003.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Accordingly his lay opinion lacks probative value and is substantially outweighed by the VA examiner's opinion.  As such, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b).

Chest Tightness

In this case, the Veteran has asserted that he has suffered from tightness in the chest since service.  The Veteran's separation examination from July 1991 notes the Veteran experiencing shortness of breath and tightness in his chest after returning from Saudi Arabia.  

In a June 2011 VA examination, the examiner could not provide a diagnosis for the Veteran's chest tightness with accompanying black phlegm.  The X-rays were negative for a diagnosis of emphysema.  The Veteran's CT scans showed evidence of pulmonary nodules of unknown etiology, but a clear diagnosis was never rendered and pulmonary nodules do not typically cause production of sputum or chest tightness.  The examination went on to note the Veteran's PTSD may be associated with the sense of chest tightness, but it was unclear.  The Veteran was afforded a new VA examination in April 2013, and the examiner was unable to "provide a statement of causation of the condition."  A May 2016 VA examiner was unable to provide a diagnosis for chest tightness after assessing for a cardiovascular etiology.  The examiner opined the Veteran's chest tightness was due to tactile hallucinations caused by cocaine use since the Veteran was in Korea.

The Board notes the negative nexus opinion provided by the May 2016 examiner.  However, contrary to the examiner's opinion, the Board observes that VA treatment notes from March 2018 record the Veteran's cocaine use beginning in 1999; VA treatment notes from March 2008 and April 2008 record the Veteran starting cocaine use in 2000; and in the November 2006 VA examination the Veteran reported cocaine use started in 2001.  VA treatment notes from January 2008 document the Veteran started smoking crack cocaine socially in 1998.  Thus, the majority of evidence in the record shows the Veteran's cocaine use started after years after his separation in 1991, contrary to the onset of cocaine use reported by the Veteran in the May 2016.

Viewing the evidence in a light most favorable to the Veteran, the preponderance of the evidence is against a respiratory condition with a definitive etiology.  The Veteran's service treatment records document chest tightness.  The Veteran did not start using cocaine heavily until years after separation from active service, and multiple VA examinations could not determine a cause for the Veteran's symptoms.  Accordingly, service connection is found to be warranted to a respiratory condition due to an undiagnosed illness.  This claim is thus granted in full.  38 U.S.C. § 5107(b).

Muscle Twitching

In this case, the Veteran has asserted that he has suffered from muscle twitching in the face, arms, and fingers since service.  He also has twitching of the arms and legs.  The Veteran's STRs are silent for any muscle twitching.

In a June 2011 VA examination, the examiner could not provide a diagnosis for the Veteran's muscle twitching.  The examiner noted coarse twitching of muscle groups in the torso and shoulder on examination.  The examiner noted the twitching did not fulfill any criteria for a known disorder and the twitching may be related to the PTSD.  The Veteran was afforded a new VA examination in April 2013.  The examiner did not observe any muscle twitching on examination.  The examiner noted benign fasciculation syndrome was possible, but the periodic nature of the recurrence would be atypical for the condition.  A diagnosis could not be rendered.  A May 2016 VA examination diagnosed the Veteran with formication (tactile hallucination) due to cocaine use.  The examiner opined the twitching was due to the Veteran's cocaine use, and was actually a hallucinated sensation.  The examiner did not address the June 2011 VA examiner's notes who saw muscle twitches on examination or the lay statement from August 2006 which reported seeing the muscle twitches.  

In making all determinations, the Board must fully consider the lay assertions of record.  A veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran is competent to report symptoms such as muscle twitches.  The VA examiner also noted observing the muscle twitches.  The Board notes the negative nexus opinion provided by the May 2016 examiner.  However, the examiner's opinion holds minimal probative value as the examiner failed to address contrary evidence in the record.  

Viewing the evidence in a light most favorable to the Veteran, the preponderance of the evidence is against a muscle or nerve condition manifested by muscle twitches having a definitive etiology.  Examiners in June 2011 and April 2013 were unable to provide a diagnosis or etiology for the condition.  The probative evidence does support a condition manifested by muscle spasms.  Accordingly, service connection is warranted for a muscle twitching condition due to an undiagnosed illness.  This claim is thus granted in full.  38 U.S.C. § 5107(b).



III.  TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish TDIU, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

The Veteran meets the schedular criteria for TDIU consideration.  He contends that he is unable to secure gainful employment due to his service-connected disabilities.  The Veteran is a high school graduate and has a two-year degree in funeral sciences.  After active service, the Veteran worked as a funeral director from 1993-1999, but he had to leave the field because it reminded him too much of Desert Storm.  He worked a truck driver from 2002-2003.  He has also worked as a waiter, cashier, and warehouse worker. 

The Veteran is 70 percent disabled due to other specified trauma and stressor-related disorder with alcohol use disorder, cocaine use disorder, and cannabis use disorder (previously coded as PTSD under DSM-IV).  The Veteran's current substance abuse, related to PTSD, precludes him from sustaining gainful employment.  Many occupations drug test, and the Veteran is unable to operate as a truck driver or warehouse worker under the effects of cocaine, alcohol, or cannabis.  The September 2008 VA examiner opined the Veteran's PTSD symptoms "prevent gainful employment of any kind."  The evidence does not support that the veteran has the skills or experience to work in a field that would allow him to operate effectively in spite of his substance abuse issues.  Therefore, the Board finds the Veteran's symptoms of service-connected PTSD, when compared to his level of education and work experience, render him unable to obtain substantially gainful employment.  Based on the foregoing, and in giving the benefit of the doubt to the Veteran, the Board finds that a TDIU is warranted.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a right shoulder disorder is denied.

Entitlement to service connection for a disability manifested by tightness in the chest, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is granted.

Entitlement to service connection for a disability manifested by muscle twitches, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is granted.

Entitlement to TDIU is granted.

REMAND

The Veteran was afforded a VA examination in June 2011, and the examiner provided a diagnosis of trochanteric bursitis of the bilateral hips.  The Veteran was provided an additional examination in April 2013.  The examiner indicated that the Veteran had no current diagnosis concerning his bilateral hips.  The February 2015 remand contained a request for a VA examination and a directive to the examiner to provide an opinion as to whether it is at least as likely as not that any current left or right hip disability had its onset during active service, within one year of separation from active service, or was related to an in-service event or injury.  

The Veteran was provided a new VA medical opinion in May 2016 following the February 2015 Board remand.  The examiner failed to discuss the prior diagnosis of a bilateral hip disability during the pendency of the appeal.  Consequently, corrective action must be taken on remand once again.  See Stegall v. West, 11 Vet. App. 270-71 (1998).  It is now well settled that as long as the Veteran had a diagnosed disability at some point during the pendency of the claim, service connection criteria requiring a current disability are satisfied.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, an opinion of etiology regarding bilateral hip trochanteric bursitis must be offered.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to the claim, including any private treatment records following proper VA procedures (38 C.F.R. § 3.159 (c)).

2.  After completing the requested development, forward the Veteran's claim file to the May 2016 examiner, and if that individual is unavailable, forward the Veteran's claim file to a different qualified medical professional in order to obtain a new VA orthopedic medical opinion concerning the Veteran's right and left hip disorders.  

The examiner is requested to answer the following:

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed trochanteric bursitis of the bilateral hips had its onset in service had its onset in service or is related to any in-service disease, event or injury?  

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran developed arthritis of the right or left hip within one year immediately following his period of service, and if so, what was the degree of such manifestation?

The absence of evidence of treatment for a right or left hip disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  The examiner must address the prior diagnosis of bilateral hip trochanteric bursitis in his opinion and rationale.  A complete rationale must be provided.

If an examination is deemed necessary, such should be scheduled.

3.  Finally, after completing the above actions, as well as any other development that may be warranted, readjudicate the Veteran's claim in light of all the evidence of record.  If any benefit on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


